Before the trial, the defendant moved to quash the indictment: First, because it charged the horse, which was stolen, to be the property of "Redding Cowell, a person of color," and second, because it did not conclude "against the form of the statute." After they had been convicted, they moved the same objections in arrest of judgment. Both motions having been refused, the defendants appealed.
There is no doubt that in an indictment for larceny, the owner of the property ought to be described with reasonable certainty to a certain extent in general. But no additions to the (196) name of the owner are necessary. S. v. Godet, 7 Ire., 210.
It may be that, when we had two classes of colored persons, slave and free, it might have been necessary to charge the property as belonging to A., a free person of color, as distinguished from A., a slave. But however that may have been, it is not so now, as there is but one class of colored persons, and they are all free and capable of owning property. To describe a person now as a person of color, is the same as to charge him as a free person of color, because all persons of color are free. *Page 166 
We see no reason why the indictment should conclude against the statute, as larceny is a common-law offense. The fact that the owner of the property may once have been a slave, certainly cannot make it necessary.
PER CURIAM.                                   There is no error.